Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 04/12/21 is acknowledged.
Claims 4-8, 10-11, and 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh (US PGPub 2020/0098774).
Claim 1:  Yeh teaches a semiconductor memory device comprising: a first channel pattern (143) and a second channel pattern (153) [0050] each extending in a vertical direction and facing each other;  5a channel separation pattern (161) [0052] formed between the first channel pattern and the second channel pattern and extending in the vertical direction; a stack including conductive patterns (110, 120, 130) [0050] each surrounding the first channel pattern, the second channel pattern, and the 10channel separation pattern and stacked apart from each other in the vertical direction; a first memory pattern (143a) disposed between each of the conductive patterns and the first channel pattern; and a second memory pattern (153a) [0071] disposed between each of the 15conductive patterns and the second channel pattern.  
Claim 2:  Yeh teaches [0085] (Fig. 5) a first bit line spaced apart from the stack in the vertical 20direction, connected to one end of the first channel pattern, and extending in a first direction not parallel to the vertical direction; and a second bit line extending parallel to the first bit line, spaced apart from the first bit line in a second direction not 60PA3911-0 parallel to the first direction, and connected to one end of the second channel pattern.  The claim does not specific electrical or physical connection.
Claim 3:  Yeh teaches [0051] 5the channel separation pattern extends in an oblique direction with respect to the first and second directions.  
Claim 9:  Yeh teaches (Fig. 2a) 20each of the first channel pattern and the second channel pattern includes a first sidewall facing a sidewall of the channel separation 
Claim 12:  Yeh teaches (Fig. 2a) the channel separation pattern extends between the first 64PA3911-0 memory pattern and the second memory pattern.  

Claims 13-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh (US Patent 10,566,348).
Claim 13:  Yeh teaches  (Col. 11 lines 7-37) (Fig. 4, 7) a semiconductor memory device comprising: a cell gate electrode (WLn) extending in a first direction and a 5second direction not parallel to the first direction; a hole passing (Fig. 4) through the cell gate electrode; a first channel pattern (1731) formed on one sidewall of the hole; a second channel pattern (1732) formed on the other sidewall of the hole and spaced apart from the first channel pattern;  10a first memory pattern (1210) disposed between the cell gate electrode and the first channel pattern; and second memory patterns (1210) disposed between the cell gate electrode and the second channel pattern.  
Claim 1514:  Yeh teaches (Fig. 4) a first bit line (3642) connected to one end of the first channel pattern; and a second bit line (3652) connected to one end of the second 20channel pattern and spaced apart from the first bit line.  
Claim 15:  Yeh teaches (Fig. 4) a select gate electrode (SSL3) disposed between the cell gate 65PA391 1-0electrode (WLn) and the first bit line (3642) and extending to overlap the second bit line (3652) (Fig. 7); wherein the first channel pattern and the second channel pattern extend to pass through the select gate electrode, and 5wherein the select gate electrode is shared by the first channel pattern and the second channel pattern.  

Claim 519:  Yeh teaches (Fig. 4) the channel separation pattern extends between the first memory pattern and the second memory pattern.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US PGPub 2017/0062456)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAH K SALERNO/Examiner, Art Unit 2814